Citation Nr: 1617341	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1992.  He died in December 2008 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant and her daughter provided testimony during a personal hearing before a Decision Review Officer (DRO) in April 2010 and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay to the appellant, it nonetheless finds that her appeal must be remanded for additional development before adjudicating her claim.  Specifically, while the Veteran's Certificate of Death shows he died in December 2008 at Huntsville Hospital due to cardiac arrest, the record does not show that VA ever attempted to obtain and associate with the record his terminal hospitalization records.  Therefore, the Board finds that a remand is required. 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  With any necessary assistance from the appellant, obtain and associate with the claims file the Veteran's terminal hospitalization records from Huntsville Hospital, as well as any other outstanding private treatment records.
2.  Then, after taking any additional development deemed necessary based on the additional evidence received, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

